Citation Nr: 0303470	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  00-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
venereal disease, claimed as prostatitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for residuals of a 
bladder condition. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to July 
1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas, (RO), which denied service connection for a bladder 
condition and tinnitus, and held that new and material 
evidence had not been submitted to reopen claims for service 
connection for residuals of venereal disease, claimed as 
prostatitis, and bilateral hearing loss.  

In light of the decision below, the Board is undertaking 
additional development on the reopened claims of service 
connection for bilateral hearing loss and residuals of 
venereal disease, as well as the claims for service 
connection for a bladder condition and tinnitus, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed July 1955 rating decision denied service 
connection for hearing loss.

3.  Evidence added to the record since the July 1955 rating 
decision denying service connection for hearing loss is 
relevant and, when viewed in conjunction with the evidence 
previously of record, is significant enough that it must be 
considered in order to fairly decide the merits of the claim.

4.  An unappealed November 1992 rating decision denied 
service connection for residuals of venereal disease. 

5.  Evidence added to the record since the November 1992 
rating decision denying service connection for residuals of 
venereal disease is relevant and, when viewed in conjunction 
with the evidence previously of record, is significant enough 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the final July 1955 RO decision 
denying service connection for bilateral hearing loss is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

2.  Evidence received since the final November 1992 RO 
decision denying service connection for residuals of 
prostatitis is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the veteran's claims for service connection for bilateral 
hearing loss and residuals of venereal disease are reopened 
by this Board decision, the enhanced duty to notify and 
assist provisions of VCAA and its implementing law and 
regulation are applicable.  As noted in the introduction to 
this decision, the Board is undertaking additional 
development to assist the veteran with the development of his 
claims. 

The Board has submitted various pieces of correspondence to 
VA.  The Board will address his contentions together for the 
sake of clarity.  The veteran continues to assert that he 
incurred bilateral hearing loss during active service due to 
his combat service, and that he has residuals of venereal 
disease he had while on active duty.

The record before the Board contains a variety of post-
service VA outpatient records, VA examination reports and 
private treatment records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

A July 1955 rating decision denied service connection for 
bilateral hearing loss.  It was not appealed and became 
final.  The rating decision was based on evidence that 
included a June 1955 VA ear, nose and throat examination 
report.  The report diagnosed the veteran with a residual 
drop in the four thousand frequency on traumatic basis, 
asymptomatic.  The examiner noted that this was typical for 
exposure to rapid fire limited to the four thousand 
frequency.

Since the July 1955 rating decision became final, VA has 
received a copy of the veteran's DD 214, which indicates that 
he received the Combat Infantry Badge (CIB).  In addition, 
the RO received a February 2003 informal hearing 
presentation, setting forth the veteran's contention that 
during service he was exposed to loud noises from the firing 
of mortars, rockets, machine guns and small arms without ear 
protection.  He maintains that such acoustic trauma resulted 
in his hearing loss.  

In a broad sense, these two documents are new, in that they 
were not of record at the time of the July 1955 rating 
decision.  They are also new in a legal sense.  The evidence 
considered by the July 1955 final decision did not show that 
the veteran had been awarded the CIB, or include his credible 
report that his service had included exposure to the firing 
of various weapons without ear protection.  These two new 
documents are so significant that they must be considered in 
order to fairly decide the merits of this claim.  They 
contribute to a more complete picture of the veteran's 
disability, particularly when viewed with the June 1955 
finding that the veteran had residual drop in the four 
thousand frequency on traumatic basis, that was typical for 
exposure to rapid fire limited to the four thousand 
frequency.  Hodge, 155 F.3d at 1363.  Therefore, they are new 
and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board is required to reopen the 
previously denied claim of service connection for bilateral 
hearing loss. 

A November 1992 rating decision denied service connection for 
residuals of venereal disease.  It was not appealed and 
became final.  The rating decision was based in part on the 
veteran's service medical records, which show that the 
veteran was treated for urethral discharge, diagnosed with 
acute urethritis and referred to the venereal disease clinic.  
In addition, the rating decision was based on various private 
and VA post-service treatment records, dated from 1974 to 
1992.  These records showed treatment for a number of 
physical conditions, including urethral stricture in 1978.  
However, they were negative for complaints, symptoms, 
findings or diagnoses related to venereal disease.  

Evidence submitted after the November 1992 rating decision 
consists in part of an April 2000 private medical statement 
in which a private urologist provides that he had treated the 
veteran for recurrent stricture disease approximately 18-20 
years earlier.  The urologist stated that the recurrent 
stricture disease was probably related to previous trauma or 
some type of urethral infection that was obtained while he 
was in the service.  The urologist provided that the veteran 
had continued to see other urologists since that time.

The Board finds that the additional evidence in question is 
also new and material to the issue of service connection for 
residuals of venereal disease, to include prostatitis, within 
the meaning of the cited legal authority.  The evidence 
considered by the November 1992 final decision, while 
including competent evidence of prostatic hypertrophy 
(enlarged prostate gland), did not show that the veteran had 
a current diagnosis of urethral disease.  The April 2000 
report provides that the veteran's post-service urethral 
stricture could have been the result of a urethral infection.  
This competent evidence is relevant to the question at hand, 
particularly when viewed with the service medical records, 
which demonstrate treatment for acute urethritis.  That is, 
the evidence is so significant that it must be considered in 
order to fairly decide the merits of this claim.  Hodge, 155 
F.3d at 1363.  Therefore, the April 2000 medical report is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156(a).  Accordingly, the Board is required to reopen the 
previously denied claim of service connection for residuals 
of venereal disease.  

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development is 
needed before the Board can proceed to adjudicate the 
veteran's claims on the merits.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.







ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of 
venereal disease is reopened; to this extent only, the appeal 
is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

